—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered September 4, 1996, convicting him of murder in the second degree (two counts), manslaughter in the first degree, kidnapping in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of imprisonment of 25 years to life for each conviction of murder in the second degree, SVs to 25 years for manslaughter in the first degree, 25 years to life for kidnapping in the second degree, and 71/2 to 15 years for criminal possession of a weapon in the second degree, and 21/s to 7 years for criminal possession of a weapon in the third degree, to run concurrent with each other but consecutive to the sentences imposed on the first four counts.
Ordered that the judgment is modified, on the law, by reducing the sentence imposed on the defendant’s conviction of kidnapping in the second degree from 25 years to life imprisonment to SVs to 25 years imprisonment; as so modified, the judgment is affirmed.
As the People correctly concede, the sentence imposed upon *513the defendant for kidnapping in the second degree was illegal (see, Penal Law § 70.00 [2], [2] [b]; § 135.20). However, it is clear that the Supreme Court intended to impose upon the defendant the maximum sentence, and we find that it would be appropriate to do so. Consequently, the judgment is modified to reflect the intention of the Supreme Court (see, People v Dorch, 117 AD2d 677).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.